Case: 2:19-cr-00116-ALM Doc #: 1 Filed: 12/31/18 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
v. ) . 'O

) Case No. Z. [SW a4
SEAN HEISA )
aka: YUSEF ALI AKBAR MOHAMMED )
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of _ between July 2017 and July 2018 in the county of Warren, Franklin and others in the

 

Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1038(A)(1) False Information and Hoaxes: and
18 U.S.C. 876(c) Mailing Threating Communications

This criminal complaint is based on these facts:

See attached criminal complaint affidavit

O Continued on the attached sheet.

Sa

a Complainant’ ipicinent' Ss signature

Stuart M. Bronstein, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: December 31, 2018 At Om

 

— Hidge's signgyef

City and state: Columbus, OH Magistrate Judge Kimberly Jolson
Printed name and title
Case: 2:19-cr-00116-ALM Doc #: 1 Filed: 12/31/18 Page: 2 of 4 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE
CRIMINAL COMPLAINT OF: MISC. NO.

SEAN HEISA
aka: YUSEF ALI AKBAR MOHAMMED

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Stuart M. Bronstein, Special Agent, Federal Bureau of Investigation, being duly sworn,
depose and say that:

Introduction and Purpose

1. Tama Special Agent with the Federal Bureau of Investigation (FBI) assigned to the Columbus,
Ohio Resident Agency. I am charged with the investigation of violations of federal statutes in
the Southern District of Ohio. I have worked with the FBI since 2014. I have received
specialized law enforcement training from the FBI. My duties as a Special Agent include
conducting investigations of individuals and businesses that have violated federal law. I have
participated in multiple such investigations.

2. I make this affidavit in support of a criminal complaint and arrest warrant of Sean Heisa, aka
Yusef Ali Akbar Mohammed, hereinafter referred to as “HEISA”, for violations of 18 U.S.C.
§ 1038(a)(1)- False Information and Hoaxes and 18 U.S.C. § 876(c) — Mailing Threating
Communications. Since this affidavit is being submitted for the limited purpose of securing a
criminal complaint and arrest warrant, your affiant did not include each and every fact known
concerning this investigation. Instead, your affiant set forth only the facts that are believed to
be necessary to establish probable cause that HEISA committed the violations listed above.

3. The information set forth in this affidavit is based upon my knowledge, training, experience,
and participation in the investigation. This information is also based on the knowledge,
training, experience, and investigations conducted by fellow law enforcement officers, which
have reported to me either directly or indirectly.

4. Based upon my experience and the facts presented in this Affidavit, I submit there is probable
cause to believe that HEISA engaged in conduct with intent to convey false or misleading
Case: 2:19-cr-00116-ALM Doc #: 1 Filed: 12/31/18 Page: 3 of 4 PAGEID #: 3

information under circumstances where such information may reasonably be believed and
where such information indicates that an activity has taken, is taking, or will take place that
would constitute a violation of chapter U.S.C. § 175(a) — Transfer of a Biological Agent or
Toxin for Use as a Weapon, in violation of 18 U.S.C. § 1038(a)(1), to wit, the mailing of
threatening letters containing a white powders substance. I further submit there is probable
cause to believe that HEISA knowingly caused to be delivered a communication addressed to
any person and containing any threat to kidnap any person or any threat to injure the person
would constitute a violation of 18 U.S.C. § 876(c) — Mailing Threatening Communications.

Facts Supporting Finding of Probable Cause

5. At present, the investigation has revealed that between July of 2017 and July of 2018,
HEISA wrote at least 17 letters containing threats similar to those described below and
mailed such letters to people and offices across the State of Ohio. Post-Miranda interviews
with HEISA on July 19, 2018 revealed admissions by HEISA to mailing all of the alleged
letters, to include those letters signed with the alias Yusef Ali Akbar Mohammed.

6. For example, on or about August 29, 2017, in the Southern District of Ohio, HEISA did
intentionally convey false and misleading information, under circumstances where such
information may reasonably have been believed, and where such information indicated that
an activity had taken, was taking or would take place, that would constitute a violation of 18
U.S.C. chapter 10, to wit: HEISA knowingly mailed from Lebanon, Ohio, an envelope
containing a white, powdery substance addressed to “Monica S. Irelan” in Painesville, Ohio,
with the intent to convey the false and misleading information that the powder contained
anthrax, a biological agent and toxin; such conduct constituting a violation of Chapter 10, 18
U.S.C. § 175(a) — Transfer of a Biological Agent or Toxin for Use as a Weapon.

7. HEISA admitted to mailing the letter and using another individual’s name for the return
address; he further admitted to signing the letter using the alias Yusef Ali Akbar Mohammed.
HEISA used a different name for the sender to avoid suspicion from jail officials after
mailing previous letters.

8. Additionally, on or about June 28, 2018, in the Southern District of Ohio, HEISA
knowingly caused to be delivered by the Postal Service according to the directions thereon, a
communication addressed to “Gary Yost” in Jefferson, Ohio, which contained a threat to
injure individuals identified therein, to wit: the defendant threatened to injure by exposure to
fentanyl, a chemical agent.

9. The envelope containing this letter was marked with the name of the sender as Sean
Heisa and included his inmate number. HEISA admitted to mailing the letter because the
victim was a judge who gave someone HEISA knew a “whole bunch of time.”

10. Further, on or about July 2, 2018, in the Southern District of Ohio, the defendant,
HEISA, knowingly mailed from Southern Ohio Correctional Facility, in Lucasville, Ohio, an
envelope containing a white, powdery substance addressed to “Ohio State University” in
Case: 2:19-cr-00116-ALM Doc #: 1 Filed: 12/31/18 Page: 4 of 4 PAGEID #: 4

Columbus, Ohio, with the intent to convey the false and misleading information that the
powder contained fentanyl, a chemical agent and toxin.

Conclusion
11. Based on the facts set forth in this affidavit, there is probable cause to believe that Sean

Heisa, aka Yusef Ali Akbar Mohammed, committed violations of 18 U.S.C. § 1038(a)(1)-
False Information and Hoaxes and 18 U.S.C. § 876(c) — Mailing Threating Communications.

FURTHER AFFIANT SAYETH NAUGHT.
——_—__--~,

 

SPUART M BRONSTEIN
Special Agent, FBI

Subscribed and sworn to before me,
this___31st___ day of December 2018.

AR Of

 

ali

)
MBERLY JOLSON
UNITED STATES MAGISTRATE JUDGE
